COURT OF CHANCERY
OF THE
SAM GLAsscocK III STATE 0F DELAWARE COURT oF CHANCERY COURTHOUSE

VICE CHANCELLOR 34 THE CLRCLE
GEoRGEToWN, DELAWARE 19947

June 28, 2017
Mr_ Demetrius Bennett
28317 Adkins Road
Salisbury, l\/[D 21801

Re; Estal‘e of Walter E. Cannon
ROW Folio #10108

Dear Mr_ Bennett:

This matter came before me on a rule to show cause Why the Administrator of
the Estate of Walter E. Cannon, Demetrius E. Bennett, should not be removed as
administrator Mr_ Bennett has failed to file the lnventory and Accounting as
required by the Register of Wills. At the rule to show cause hearing, Mr. Bennett
failed to appear. From the Bench, l continued this matter because it Was unclear
Whether the notice Was sent to Mr. Bennett or Was erroneously sent to the Law Firm
of Moore and Rutt.

Subsequently, the Sussex County Register of Wills has demonstrated that
proper notice to Mr_ Bennett, Who was pro se, Was sent by U.S. First Class Mail and
also by Certified Mail. The certification of receipt Was signed by Mr. Bennett and

returned to the Register of Wills.

In light of that demonstration, in light of Mr. Bennett’s failure to appear at the
rule to show cause hearing on June 23, 2017 and in light of Mr_ Bennett’s failure to
perform his official duties, it is appropriate to remove him as Administrator of the
Estate of Walter E. Cannon. An appropriate form of Order is attached

Sincerely,
/s/' Sam Glasscock 111
Sam Glasscock III

cc: Sussex County Register of Wills Office

|N THE COURT OF CHANCERY OF THE STATE OF DELAWARE
lN AND FOR SUSSEX COUNTY
(lN THE JUR|SD|CT|ON OF THE REG|STER OF WlLLS)

|N THE MATTER OF
THE ESTATE OF
WALTER E. CANNON
Deceased.

Register of Wil|s
Fo|io No. 10108

ORDER

WHEREAS, on October 21, 2015 the Register of Wil|s of Sussex County granted
Letters of Administration to Demetris E. Bennett on the estate of Walter E. Cannon; and

WHEREAS, the said personal representative, Demetris E. Bennett, failed to render
an accounting of his administration, as required by 12 M § 2301(a); and

WHEREAS, a Rule to Show Cause issued on May 19, 2017, pursuant to Ru|e 194
of this Court; and

WHEREAS, the said personal representative, Demetris E. Bennett, failed to
appear at the hearing of the Rule to Show Cause on June 23, 2017, or to submit an
explanation of his failure to comply With 12 M § 2301 (a).

NOW, THEREFORE, |T lS ORDERED AND DECREED:

(1) That, pursuant to 12 M § 1541(a), Demetris E. Bennett be and he
hereby is removed as personal representative of the estate of Walter E. Cannon and that
the Letters granted to him by the Register of Wi|ls of Sussex County on October 21, 2015
be and they hereby are revoked

(2) That, any interested party may petition the Register of Wi|ls for successor
letters of administration, and Within ten (10) days of the appointment of the successor

administrator, Demetris E. Bennett shall deliver to the said successor administrator all of

the unadministered effects of Walter E. Cannon, including books and papers, Which shall
be in his hands or for which he is answerab|e.

(3) That Demetris E. Bennett remains answerable to this Court for all acts done
as personal representative of this estate that ought not to have been done and for all acts
not done that ought to have been done, and is not discharged from liability therefor

(4). That the Register of Wi|ls of Sussex County is hereby instructed to cause a
copy of this Order to be served on Demetris E. Bennett and all interested parties Who may
Wish to apply for successor letters.

(5) That judgment is entered against Demetris E. Bennett in the amount of

$25.00, as imposed by the Register of Wil|s for Sussex County.

Daiedi{zr /7 /(///Z'/

Vice Chance||or Sam Glasscock |ll